Citation Nr: 1430344	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-16 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to total disability based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1969 to October 1971.

This issue was previously before the Board in February 2013 and was remanded for further development.  Specifically, the Board requested financial information be obtained from the Veteran and a VA examination be provided.  Both of these requested actions were completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a March 2014 written statement, the Veteran's representative requested a copy of his recent VA examination, and requested an additional sixty days from the date the copy was received in order to prepare additional evidence, including a vocational assessment.  The representative was provided with a copy of the requested documents on April 10, 2014.  The record has been held open in excess of sixty days since that date, however no additional evidence has been received.

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Also in the Board's previous February 2013 decision, an initial increased rating of 70 percent was granted for the Veteran's service-connected posttraumatic-stress disorder (PTSD).  The Board's award was implemented in a June 2013 rating decision.  In a November 2013 letter, the Veteran's representative indicated he wished to file a notice of disagreement (NOD) with the June 2013 rating decision implementing the Board's final decision.  In a subsequent January 2014 letter, the Veteran's representative further clarified he did not intend to file a motion to reconsider the Board's decision, but instead intended to seek an earlier effective date for the award of a 70 percent rating for PTSD.  However, the date of service connection for the Veteran's PTSD is final.  Therefore, the November 2013 letter does not constitute a valid NOD, but instead, is a new claim for an earlier effective date for the PTSD rating.  Because this claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's service-connected disabilities, including post-traumatic stress disorder, bilateral hearing loss, and tinnitus, render him unable to follow a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently rated 70 percent for his service-connected posttraumatic-stress disorder (PTSD) and 10 percent for his service-connected tinnitus.  He therefore meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  Accordingly, entitlement to TDIU is warranted if the Veteran is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.  As will be discussed below, TDIU is granted.

Although the Veteran received his GED, he did not attend formal education beyond the 9th grade.  His occupational history includes a variety of jobs requiring physical labor.  He did not maintain any job for more than two years, aside from military service, until he bought a mill with his brother fourteen years ago.  The Veteran continues to work at the mill to present day, where he primarily works on his own in the wood shop.  For most years during the period on appeal, his income from the mill has been higher than the U.S. Census Bureau poverty threshold.
However, the Board finds that, despite his annual income, based on the facts in this case, the Veteran's employment at the mill constitutes marginal employment.  See 38 C.F.R. § 4.16(a).  The evidence reflects the Veteran's brother and co-owner allows the Veteran to generally work in isolation with little oversight or required customer interaction.  Additionally, his brother also allows the Veteran to take unscheduled time off on short notice when needed due to his service-connected PTSD.  Accordingly, the Board finds this protected or sheltered employment in a family business constitutes marginal employment.  The Veteran has testified, and in an October 2012 letter his private psychiatrist agreed, that without this sheltered employment he would otherwise be unable to obtain substantially gainful employment.

Based on the foregoing, and affording all benefit of the doubt to the Veteran, the Board finds the criteria for TDIU have been met and the appeal is granted.


ORDER

Entitlement to total disability based on individual unemployability as a result of service-connected disabilities (TDIU) is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


